Citation Nr: 1814948	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO. 13-11 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a respiratory disorder claimed as chronic obstructive pulmonary disease (COPD), to include as due to exposure to herbicides


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran and his spouse testified at a Board hearing before a Veterans Law Judge in February 2016. A copy of the transcript is of record. In October 2017, and again in January 2018 the Veteran was notified that the Judge who conducted the hearing was no longer at the Board and he was given the opportunity to request another Board hearing. 38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017). The Veteran did not respond to those letters and the Board concluded that the Veteran does not desire an additional hearing and will adjudicate the claim.

This matter was most recently before the Board in August 2017 and remanded for further development. The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

The preponderance of the competent and credible evidence is against a finding that the Veteran's chronic obstructive pulmonary disease (COPD), is related to active duty, to include as secondary to exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for a chronic pulmonary disorder, to include COPD have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.311 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303 (a). Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The evidence confirms that the Veteran served in Vietnam and is presumed to have been exposed to herbicides. Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam. 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313. COPD is not among those diseases; however, the Veteran is not precluded from establishing service connection with proof of direct causation between the Veteran's herbicide exposure and his COPD. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Turning to the evidence of record, the Veteran's service treatment records are silent for any pulmonary or respiratory complaints during service. Following service, the Veteran began experiencing shortness of breath and was admitted to the hospital in November 1970. A bronchoscopy was performed and the Veteran which showed that the Veteran had hemoptysis and given a working diagnosis of chronic bronchitis. In December 1970, the Veteran was transferred to Emory University Hospital for more definitive assessment and treatment. The Veteran was admitted for 12 days and given a final diagnoses of Strongyloides Stercoralis; 2. Hemoptysis, possibly due to pulmonary manifestation of strongyloides infestation. He was given medication which cleared the infection. 

The Veteran's medical treatment records show he was diagnosed with COPD around March 1999, and regularly seen by his physician for the disease.

During the Veteran's February 2016 Board hearing he testified that he never had issues with difficulty breathing until entered military service. The Veteran stated that shortly after service he went to the hospital for coughing and spitting up blood. The doctors transferred him to Emory University where he was told by the doctors the cause of his respiratory problems were worms that he was exposed to while in Vietnam. The Veteran further stated that he has been receiving treatment for his COPD since he left service.

In February 2016, the Veteran's primary care physician provided a medical opinion that the Veteran was deployed to Vietnam while serving in the military. As a result he was exposed continuously to Agent Orange, which is a known cause of diabetes and it is more likely than not that the Veteran's COPD was caused by his exposure to Agent Orange.

Additionally, in February 2016, the Veteran was referred to a VA pulmonologist for a consult by his primary care physician (PCP). The Veteran was given an examination and pulmonary function test. The diagnosis provided by the pulmonologist was dyspnea, which was believed to be multi-factorial. The pulmonologist further stated that there was no significant COPD on the Veteran's pulmonary function test and that he probably has asthmatic bronchitis.

Pursuant to an April 2016 remand, the Veteran was afforded a VA examination in July 2016. The Veteran reported to the examiner that he has a history of smoking two packs a day since his teenage years and that he quit smoking five to six years earlier. The examiner opined that the Veteran's COPD was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness. The rationale provided was that COPD is an obstructive lung condition and is likely to be secondary to tobacco use. The Veteran has history of smoking two packs per day since his teenage years and says he quit smoking five to six years ago. The Veteran did have infection of strongyloides stercoralis and was admitted in1970 with hemoptysis. Hs chest X-ray was read as multiple nodular densities in both lungs as likely an inflammatory etiology. It was not diagnosed as obstructive lung disease. Hence it is likely that his obstructive lung condition which is COPD is likely to be secondary to tobacco use.

Pursuant to the Board's June 2017 remand, a supplemental medical opinion was obtained in July 2017 from the April 2016 examiner to address whether the Veteran's exposure to herbicides during service could have caused or aggravated his COPD. The examiner opined the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness stating COPD is an obstructive lung condition and is likely to be secondary to tobacco use. He has a history of smoking two packs per day since his teenage years. He says he quit smoking about six years ago.

In August 2017, an independent medical opinion was obtained. After a thorough record review, the examiner opined that it is less likely than not that the Veteran's claimed COPD is related to and/or aggravated by an exposure to herbicides and/or military service. The examiner's rationale was that VA studies and current military medical literature lack sufficient, objective, medically-based, clinical evidence to support a nexus between COPD and exposure to herbicides, to include as Agent Orange and/or Agent Purple. 

The examiner further discussed that the Veteran has a history of smoking since he was a teenager and that although the Veteran asserts that he stopped smoking approximately six years earlier, his past smoking history is estimated at two packs per day over 40 years. The examiner then cited to medical literature that states "Chronic Obstructive Pulmonary Disease (COPD) is typically caused by tobacco smoking, develops after the fourth decade of life and displays incompletely airflow obstruction, resulting in progressive decline in lung function and premature death" The examiner also directly referenced other medical literature, and the Veteran's 1998, 1999 private medical treatment records and the 2016 VA examination to opine that it is less likely than not that the Veteran's respiratory disorders, to include COPD related to the Veteran's active military service and/or exposure to herbicides but a consequence of his long-term smoking habit. 

The examiner then discussed the Veteran's pulmonary condition shortly after he separated from service in November 1970. The examiner explained that that Strongyloidiasis is a parasitic infection by the nematode Rhabditiform larvae of Strongyloides Stercoralis. The examiner noted that although the Veteran had been hospitalized in November 1970 for symptoms of the disease, it was not until his December hospitalization that Strongyloides Stercoralis was observed on stool examination. Radiographically, the December 1970 chest films revealed bilateral, multiple nodular densities consistent with inflammation. The examiner stated that clinical and radiographic evidence was not consistent with chronic pulmonary obstructive and/or restrictive disease. The examiner opined that it is at least as likely as not that the Veteran's 1970 infectious pulmonary event, to include as hemoptysis and pulmonary inflammatory nodules, related to an acute, transient and self-limited parasitic(nematode) infection was eradicated with appropriate medication. Therefore, the examiner also opined that it is less likely than not that this 1970 pulmonary infection and/or event related to the Veteran's current claimed COPD because the 1970 diagnosis of pulmonary strongyloides related to an acute, self-limited and transient infection was without signs and/or symptoms related to pulmonary restrictive or obstructive disease and pulmonary residuals after anthelmintic treatment.

The Board acknowledges the assertions made by the Veteran that that his COPD had its clinical onset during active service or is etiologically related to his active service, to include his presumed exposure to herbicides. Lay persons are competent to provide opinions on some medical issues. Kahana v. Shinseki, 24 Vet. App. 428 (2011). However, providing an opinion for the etiology of COPD extends beyond an immediately observable cause-and-effect relationship and thus, falls outside the realm of common knowledge of a lay person. Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

The evidence of record demonstrates that the Veteran's pulmonary condition that he experienced immediately after service in November 1970 was from a parasitic infection fully resolved with medication in December 1970. The Board assigns great probative value to the August 2017 medical opinion that determined that the November 1970 infection was not related to any restrictive or obstructive pulmonary disease and therefore, not causally related to the Veteran's COPD, an obstructive condition. The August 2017 examiner considered the Veteran's history as well as a medical literature review and opined that it is more likely than not that the Veteran's COPD was caused by his 40 years of smoking two packs of cigarettes per day, and not due to his presumed exposure to herbicides. In contrast, the Veteran's primary care physician's medical opinion is afforded little probative value because the opinion does not include any rationale as to why herbicide exposure in Vietnam causes COPD. 

In sum, the Board finds that the preponderance of the evidence demonstrates that the Veteran is not entitled to service connection for COPD, to include secondary to herbicide exposure. 38 U.S.C § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Thus, the benefit of the doubt doctrine is not for application.


ORDER

Entitlement to service connection for a respiratory disorder claimed as chronic obstructive pulmonary disease (COPD), to include as due to exposure to herbicides is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


